Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This Application is CON of US patent application 15/659,521, filed on 07/25/2017, which was a Non-provisional Application of Provisional Application 62/366,549, filed on 07/25/2016.
Claims 1, 9, 19, 21-22, 26-27, 30-31, 33, and 35 are currently pending in this patent application.
Species Election/Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 9, 19, 21-22, 26-27, 30-31, 33 and 35, drawn to a method for regulating biosynthesis of a product chosen from pimelic acid, 7-aminoheptanoate, 7-hydroxyheptanoate, heptamethylenediamine, 7-aminoheptanol, and 1,7-heptanediol, or salts and derivatives thereof, using a pathway having a pimeloyl-ACP intermediate, the method comprising converting methanol to formate via at least one spontaneous enzymatic reaction, wherein the formate is used in the conversion of tetrahydrofolate to N10-formyl-tetrahydrofolate, classified in CPC C12P 7/18.
This application contains claims directed to the following patentably distinct (a) S-formylglutathione hydrolase polypeptide sequences of SEQ ID NOs: 27 to 30; (b) formate-tetrahydrofolate ligase polypeptide sequences of SEQ ID NOs: 18 to 22;  and (C) S-
The (a) S-formylglutathione hydrolase polypeptide sequences of SEQ ID NOs: 27 to 30; (b) formate-tetrahydrofolate ligase polypeptide sequences of SEQ ID NOs: 18 to 22; and (C) S-(hydroxymethyl) glutathione dehydrogenase polypeptide sequences of SEQ ID NOs: 18 to 22 polypeptides species of Group (a), (b) and (c) are structurally unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different inventions represent structurally different polypeptides. Therefore, where structural identity is required, such as polypeptides, the different amino acid sequences of polypeptides have different effects.
Applicant is required under 35 U.S.C. 121 and 372 to elect a single disclosed species from each Group (a); (b); and (c) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes and Protein Crystallography)
Office Rm. REM5A49 & Mailbox- REM3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656